828 F.2d 671
Frieda Joyce JOHNSON, personal representative of the Estateof Horton Winfield Johnson, for herself and for the Benefitof Kevin Lee Nix, Cynthia Ann Johnson and Tamara Joyce Nix,Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 83-5764.
United States Court of Appeals,Eleventh Circuit.
Sept. 28, 1987.

Joel D. Eaton, Podhurst, Orseck, Parks, Josefsberg, Eaton, Meadow & Olin, P.A., Miami, Fla., for plaintiffs-appellants.
Jonathan Goodman, Asst. U.S. Atty., Leon B. Kellnor, Jeffrey D. Fisher, Sp. Asst. U.S. Atty., Linda Collins-Hertz, Asst. U.S. Atty., Miami, Fla., Robert S. Greenspan, Nicholas Stephen Zeppos, U.S. Dept. of Justice, Washington, D.C., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida;  Jose A. Gonzalez, Judge.
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.


1
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

ORDER:

2
Pursuant to the opinion issued by Supreme Court of the United States, --- U.S. ----, 107 S.Ct. 2063, 95 L.Ed.2d 648, the judgment rendered by the district court is AFFIRMED.